Name: 2000/165/EC: Commission Decision of 15 February 2000 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants under Council Directives 66/401/EEC, 66/402/EEC, 66/403/EEC and 69/208/EEC (notified under document number C(2000) 370) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic geography;  technology and technical regulations;  agricultural policy;  research and intellectual property;  agricultural activity
 Date Published: 2000-02-25

 Avis juridique important|32000D01652000/165/EC: Commission Decision of 15 February 2000 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants under Council Directives 66/401/EEC, 66/402/EEC, 66/403/EEC and 69/208/EEC (notified under document number C(2000) 370) (Text with EEA relevance) Official Journal L 052 , 25/02/2000 P. 0041 - 0043COMMISSION DECISIONof 15 February 2000setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants under Council Directives 66/401/EEC, 66/402/EEC, 66/403/EEC and 69/208/EEC(notified under document number C(2000) 370)(Text with EEA relevance)(2000/165/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 98/96/EC(2), and in particular Article 20(3) thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(3), as last amended by Commission Directive 1999/54/EC(4), and in particular Article 20(3) thereof,Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes(5), as last amended by Commission Decision 1999/742/EC(6), and in particular Article 14(4) thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants(7), as last amended by Directive 98/96/EC, and in particular Article 19(3) thereof,Whereas:(1) The above mentioned Directives provide for the necessary arrangement to be made for Community comparative trials and tests of seed and propagating material to be carried out.(2) It is essential to ensure the adequate representation of the samples included in the trials and tests at least for certain selected plants. Member States should participate in the Community comparative trials and tests, in so far as seed of the abovementioned plants are usually reproduced or marketed in their territories, in order to ensure that proper conclusion may be drawn therefrom.(3) The Commission is responsible for making the necessary arrangements for the Community comparative trials and tests.(4) The detailed technical arrangements for the carrying out of the trials and tests have been made within the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry.(5) The arrangements for the trials and tests also cover, inter alia, certain harmful organisms which come within the scope of Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into Member States of organisms harmful to plants or plant products(8) as last amended by Commission Directive 1999/53/EC(9) (Community Plant Health Regime).(6) Community comparative trials and tests should be carried out during 1999 to 2001 on seeds and propagating material harvested in 1999 and the general arrangements for such trials and tests should also be set out.(7) The measures provided for in this decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 11. Community comparative trials and tests shall be carried out during 1999 to 2001 on seeds and propagating material of the plants listed in the Annex hereto.2. All Member States shall participate in the Community comparative trials and tests in so far as seeds and propagating material of the plants listed in the Annex hereto are usually reproduced or marketed in their territories.Article 2The general arrangements for the carrying out of the trials and tests referred to in Article 1 are set out in the Annex hereto.Article 3In relation to the assessments under Directive 77/93/EEC each sample to be submitted to the laboratory tests shall have been previously coded by the body responsible for carrying out the trials and tests under the responsibility of the Commission services. In the case of samples confirmed to be contaminated by any of the relevant harmful organisms, the Commission shall ensure that the measures required under the Community Plant Health Regime are taken. This is without prejudice to the general conditions applicable to the examination of the annual reports on the confirmed results and conclusions of Community comparative trials and tests.Article 4This Decision is addressed to the Member States.Done at Brussels, 15 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 25, 1.2.1999, p. 27.(3) OJ 125, 11.7.1966, p. 2309/66.(4) OJ L 142, 5.6.1999, p. 30.(5) OJ 125, 11.7.1966, p. 2320/66.(6) OJ L 297, 18.11.1999, p. 39.(7) OJ L 169, 10.7.1969, p. 3.(8) OJ L 26, 31.1.1977, p. 20.(9) OJ L 142, 5.6.1999, p. 29.ANNEX>TABLE>